OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN
    "Such cittitionshall contain E briar
    sf:tiorkont
              of the caurreof aotiuxi,and
    s!d.l caimnd the offioar to susmon
    the defendant by raking publication OP
    suoh citation In some newspaper publlshed
    therein, but ii not, then ln the nearest
    county where a newspaper la publlshe0,
    once in eaoh weekror row ooneeoutive
    weeks prevloun to the return day tLere-
     Or.*
       ArtloiQ86s3aQ&i8smth rQQulraIlult
                                     Q0Y-
Ming ad~ttrtl~lng tar bidm by oounti~~ an% oil&m.
The term8 with which w are oonoemed are:
        Seotlon 2.. Caqmtitire biddiag for oon-
trnets for pub110 work88 adwrtie~t      .   .   l



        "It thus la no newspaper pabUshed
     ln euoh oowtr, thQ notion OS the lattia&
     of suoh o*ot     by~mmh oounty shall be
     given by oauring notloethereofto be
     posted atithe oounty oourthousedoor for
     r0urteen (14) day8 prior t0 the tat3 0r
     lettine suoh oontrnot.* * * *
          Ah0 Se& 'I.-Ref~ndfng
                              Itndebtednesri;
                                           pl'0
odure t
        * * * wotioe OS intentian  to loall@
     suoh funding bondrr,lnoludinga etatenant
     of the elaountandpul-poaQ0r auoh bonds,
     ahall be publiehd at least onoe a week
     tar three (s) euoo~sml~~wmek61in a news-
     paper or general oirmlatlon within suoh
     oounty, or within suoh olty .a.~the oaee
     may be, at least thirty (3Oj day6 before
     the meetlnsgor tlm Dammlssloners~Court
     or of the eovemlag bo%y, ut which tinia
     it is proposed to lesuo auoh bond.8* * +-
          It will be noted that the undisputable
pIXpO8eOr bothOf sei%tiiOiO8 is t0 %i&?if~~I-
nete t&mu&out the oounty lnrormtiono~noern-
ing the oause of a&ion in Artlole 2039 and the
letting of contraate and iseuance of funding bonds
in ,miole 236Oa.
            ii;ilathere   &!a   t10   T-8   dealslons 1~
polnt, tiiisquostlcm h0a been ralliednuumwuB tinms
in other Jurlsdb3tlona and hes remlted ln~ciefl-
              of aiithorfty.
nlte &Ivirpilon
            In tim   rfr5tylaoe we wieh to quate rrm
46 Corpus   Juris,   p. 26, pr.       (20) br




          Printing outaid. lupd.
                               a%rmihtiiia
      WithIn 1ooaUty. Otk4~etat~eshto
      beam ocumtru~ 80 a# ad3 t6 rrpuirr
      the aatual pri.nflngtobrdfhlnth@
      lsaalitp*~an&it fs @ld that    h 11-1*8-
      ptpr printed ou%sida of the Lwellty
      nay be sonnideredas pubUshdli tb#x'e-
      in it it 10 ~iied mm the l0a.a.lty
      and Uintr/butedto aubiaarfbera  thereini
      thnt the plnoc~of publieatloaof a
      nmmpnper la t&a g.aasuhcreItIs rirtrt
      put into olraulatlon, where It 1s first
ii&,&rz. ?tifml,*pcl 13, 193Q, Page 4

issued to be dallvcrudor uunt, by
mail or othmwiaa, to ite 8ubuoriber6.
3it rnct that, ~h:b thb mrin*~ng
Hon. Edgar E. Payne, hpril 13, 1939, Fage 5


      (31 In re I&Donald 187 Cal. 150,
          201 P. 110;

      (4) Drainage Dist. No. 9 of Eiller
         County v. Merohants' & Planters1
         Sank, 2 S.K. (2d) 1079, 1082,
         176 Ark. 474.
        It till be noted that there is even a
oouillat on the qumrttionunder dlsouaelonamong
tfrsdetbim6 Or th0 6iXtk,  Or u6tI.irOZTd#hThs
oese 0r In re Mfmrovla IWeuing Post supra, hold8
that a nmmpaper doss not oomu within the statu-
tory requlrrmantwham the typassttiugaud prelle
work are dune at ax adjojniug alty, saam diatanoe
fnm the oitp where the papas has a aubstantlal
subaoriptionlist. But the4oaae 0r In re YloDon-
ald an.earllardaoislon,had.hsldthat the On-
tar~oWaeklyHamld,antmapaper      publishedand
olroulatedat Ontario, California,  to a bona ildu
list 0r aubmribera and posseseiagthe other qual-
irioationsrequired by the statute, la not prevemted
from enjoying the privileges aud.the statur of a
newspaper of general olroulatiou,merely beaauao
the meohanioaloperation of typamNA.ug and press
work is aotunlly &me in auothar aity. Tha crourt
saldthatsoto    dluqualiiyanewspaper mere4
beoause it was published and alranlate&3.uam
olty, while the maehaufoalwork of printing the
paper was done ln anotheralty, would be the r#-
atriot unduly the svldent intention of the 18&W-
lature.
         The intention of the leg5slatureand the        I




purpose of the partloularstat&e under uonsldar-
ation should be the eontrolllng raetore. In eon-
sidering the question propouuded,we dlsoount the
lmportenoeof th5 caao 0r state Y. Big Horn Oounty,
aupra, beoause there the obvlOus polioy of the aot
under oonalderatlonand the intention of the leg-
                                      0r oontraots to
islaturewere the letting or prl.ntf.ni3
locel newxi~~~crs. ,ica niatter9f fsiot,tim de-
cision zrj-sas nuah, as folloru~:
          -T& ~10~ PWPOS~ 0r ths kt ~39
      to co~;pelthe letting of printing cm-
     tructo to low1 uowspapfms,in order
     that looal oapltal and Aooil labor
      UkwLld 8uouro tha buuritu of the ax-
     QenAltureofn87Qsi~~              loo&l
     taxa~,fnuludlngtbdr owa;tha alor-
          paragraph or ch* kot u8pbadseo
     t73 s purpasr by pnniding that, whm
     thenDw8pagmhQ1dlngwm,oouatlrprlnt-
      layswmnot
     1t must llrtb
     traat   to ap ldabli
     do theuerkwlthint~atat~andwlth
     Montana labor. wo hwm,hor&~lore held          '
     that 'ths rrasd“publhlte#‘, a+ used
     in the utatute, evidentlymuam printad
     andpubLiahed. Itrefmtoan~u8papar
     &av3nglt8bmolnt&owtt~**         . . l

     Tohold otheruirwaul&ULoatthe       pur?-
     poBocetboAotbppordt~alar6~
     OcaOarn situatea la & oqty wmdl ths
     stats, or umm tithaut tha #tat., to
     oaatraltbB 0oulaygblQwngim~aab
     bsroftwuntfeab~eota~~~oirLaes
     therein emd fbrnbblng maah oPfl008
     wht+QQy     for dhtrautian rftm tkm

         We are inollned to lpprarr the oogtmt
ruau~llng or tbo MI York, IUlnol8 and &%awas
court8 and adhere to tb a~IuIc~0 or them    jur-
lsdlatfonsaa ruprwnnting the ajorlty opiniapl
t0 fhe 43rreet
             that     t3proparr
                              o0rmtrraoth0r the
p;lbllaationstatute dose J&O%nseamari4 require
the aotual printing of the nempaper to be tiW13.n
the :oaautp.
             Tke cue   0r IO re kdneawuy, stipra, is
rely    mIC!i in I oitit. ID ti~ir Oeolsion it Fe iweld
that ders  a newspaper iu ontared as aoovn&-alaas
xmtter ht.a postoffioe at h certt&i tovn, to he
dlgtrlbutcd illthe ti;wnin the rirstinstance,
aid ~&J&to   a lar~enu&arotsubsorlbare,and
first dlatrlbuted otroulatod,and sold ln that
tarn,thoughprln~ed~ouh~~,ltlm       l ubllehed*
lnth&.tounwlthlntbouqacwmxxau          PCon8oL
far, 00 34) paru l3, raqulrlngpublloatlaa d
a0tib0 0r 8ubr~iiiei0~
                    0r q~8ti~8  rating     t0 lo-
u4l optlaa,.
         rho 0~   or ~00~3.0 tti x00d, SW     LB
Alua la point. ImtbiedeiUloiiit       lrhal.ithitt
*publio&l~a   oim8pprumi%tlaa~r8lmmo8do~~
by the village or MarganPark   Ln~rnewepapar   pub-
llahad weekly la th.sint~rast or More&n Park, Bluo
Ialanb,and tb~untlre crountry
                            aloag the B&IO                '.-..-
IuU~.UXidga,   in CSfoago, byenuainoorporat&
o~~,.icndcmtsrsd~~a~~~~~a~tt~rat
tha poati&Sloe at Chioago, ie not a publ.ieatiun
uithh b~a8.w A0t r0r the m6a-pfmtion     or bit108
aad yllla@~a Artla& 3, gar'agnph 5 ~pro*idiX~S
that approprfatlan
                 oxdlpsryI8a shall & PtibUAd
in 4 newspaper publbh4Rd   in uls 01ty or *1uae..
,einoo the plea- of pubUAatl0n 0i 4 2L6WempeP 18
ths pl4os whura 1t l~~rsrat put into, 8t~uhtloA
or buuud to be Coll+uM      by m&l or athmrlae te
its uubaori&rs,   and ttm ti88thcaI~ of 4 W1tiAOU'
th4t th, IISWS~XI~ W&S PUbliShUd i+ -rg;aA    ptur
*M~w4mapapurof       gakaral OlX!OuLation fnth0Y 2 l-
lags and mtelds, &We Aat chow a publloatlcua in
&or&ml?~k,wher6      tba~itBe8s UnQuetood that Q
pager publL&ed ln any ~rmt~lty *hero Lt irr gen-
arally olreulated.
            The more Uberalule*and    thntWmWx%a-
        4th the general Inteat cf the 1UglSlatUM
           purpose 0r tha p~ltlloatlonstatutes ir,
     th:lttht3jhC0  Or pUbl~CiitiOA Or u ntlWO;r~pOT is
     tha loorlity where it ia firat put ir?tocirauls-
     tiw or issued to be deliveradby &ail or othsr-
     wise to its subsurlbern,and not neaeasarLlythe
     plaos0r +z aatualprinting 0r tb newspnpsr.




     aaross stat.55x4 oounty llA5 ~w58 brought Into
     Scmnandoouatyl~ its head&and        datin~snd
     was dlistributed   there in rirst   lnstemca.

                 IA the absenoe of Texas deaiel0~8 cm
     thiwnattu, it i8 our opinlan that ths scumtnm-
,.   tiaa p&mad upon thm publlsatioastatute8 w the
     Oourt8or 215uYork,r.lllnoi8    end ArkaABE8,among
     othara,8houldb5 r0m3d lA m5pBot to piiblha-
     tica              of M;iClea
                features          BOB9and B2k68a.Th5
     i.ntentottha      ~d.aturoln   Sram5ngboth them
     provlsi~8  was that the     8Ubjeet natter be pui&iO-
     ised, and not that prlzhti6     oontmots be le?, bo
     loual newapapBra* Publioatkm       withlnths lntrrt
     or ths Lqglelaturswill be asadnpllshed in the
     SitUatiOA    undes oonslderatlon~
              Thcrofon, we hold thAt  ir 8 AWtlpclm
     be maile& to its subsorlberswith& a sounty and
     meet tho reqtiraanmt~ Or th5 hat8 0r Corqraes,
     withfbsp430tt0 mering at 8 gm~ p05torri05
     w:thinsaid oounty, and the WiAtiAgor typeset-
fIon.Edear E. Payne, April 14, 1939,    Pd!+   9

lng   is   done in another county, such a newepaper
wouldbe legally pilblishe&.,in
                            t e county where
mailed within the requirement2 of the Articles 2039
and 2368a, supra.
         'i'rustine,
                  that the above fully answere
your inquiry, we are
                             Your~mry.trulY




DS:omb